Exhibit 10.04
 
 
CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 
EXECUTION VERSION
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of March 30,
2015 (the “Effective Date”) by and between Amyris, Inc., a Delaware corporation
(the “Company”), and Naxyris S.A. (the “Purchaser”).
 
Preliminary Statement
 
Subject to the terms and conditions hereof, the Purchaser desires to purchase,
and the Company desires to offer and sell to the Purchaser, up to $10,000,000 in
principal amount of an Unsecured Convertible Note of the Company (the
“Note”).  If and when issued, the Note shall be evidenced by a convertible note
in the form attached hereto as Exhibit A.  The Note will be convertible, at the
option of the Purcahser into shares (the “Underlying Securities”) of the
Company’s common stock, $0.0001 par value per share (the “Common Stock”), in
accordance with the terms of the Note.
 
Agreement
 
The parties, intending to be legally bound, agree as follows:
 
1.  Sale of Note; Commitment Fee.
 
(a)  Subject to the terms and conditions hereof, at the Closing (as defined in
Section 2), the Company may elect to sell to the Purchaser, and upon such
election and subject to satisfaction of the conditions set forth in this
Agreement, the Purchaser will purchase from the Company, a Note in a principal
amount up to $10,000,000 (the “Total Purchase Price”).
 
(b)  On or prior to the later of the date of this Agreement or April 1, 2015, as
inducement for the Purchaser to enter into this Agreement, the Company shall pay
to the Purchaser a non-refundable commitment fee of $200,000.00 (the “Commitment
Fee”).
 
2.  Funding Request; Closing.
 
(a)  Funding Request.  At any one time following the date of this Agreement
until the earlier to occur of the following (each a “Commitment Termination
Event”) (i) March 31, 2016, (ii) such time as the Company completes a new
financing (or series of financings) through the sale or issuance by the Company
of equity, debt or similar instruments (which excludes any equity, debt or other
similar instruments that are already committed to or may be sold and issued
under agreements that the Company has entered into as of the date hereof and
which are each set forth on Schedule 1.1 hereto) that results net proceeds to
the Company greater than or equal to $10,000,000 in the aggregate, (iii) such
time as the Board of Directors of the Company determines in good faith that the
termination of Purchaser’s commitment hereunder would not cause undue financial
hardship to the Company, the Company may deliver, in its sole in its sole
discretion, written notice to Purchaser of its election to sell to the Purchaser
(the “Funding Notice”), on the terms and conditions set forth in this Agreement,
the Note in a principal amount up to the Total Purchase Price. The Company shall
notify Purchaser in writing
 
 
 

--------------------------------------------------------------------------------

 
of the occurrence of any Commitment Termination Event promptly and within one
business day of such occurrence.
 
(b)  Closing.  The Funding Notice shall specify (i) the principal amount of the
Note being sold (up to the Total Purchase Price) which shall be the purchase
price to be paid by Purchaser at the Closing (the “Purchase Price”), and (ii)
the expected date of closing (the “Requested Closing Date”), which shall not be
less than seven (7) calendar days prior to delivery of the Funding Notice unless
otherwise agreed by the Company and Purchaser.   The closing of the purchase and
sale of the Note contemplated by the Funding Notice (the “Closing”) shall occur
on the later of the Requested Closing Date or the date on which each of the
closing conditions set forth in Section 7 and 8 have been satisfied or waived in
writing by the applicable party.
 
3.  Delivery.
 
(a)  At the Closing, the Purchaser shall (i) pay the Company the applicable
Purchase Price in immediately available funds, or (ii) (A) initiate irrevocable
payment instructions to its paying bank to make the payment (an “Irrevocable
Payment Instruction”) to the Company of the applicable Purchase Price in
immediately available funds and (B) deliver to the Company confirmation that the
Purchaser has made an Irrevocable Payment Instruction, such confirmation to be
in the form of a federal reference number or other similar written evidence that
a wire has been initiated.
 
(b)  At the Closing, or, if applicable, upon receipt of the applicable amount of
the Purchase Price due in respect of the Closing from the Purchaser who makes an
Irrevocable Payment Instruction at the Closing, the Company shall deliver to the
Purchaser a Note with a principal amount as provided in Section 1 above, such
Note to be registered in the name of the Purchaser, or in such nominee’s or
nominees’ name(s) as provided by the Purchaser to the Company, against payment
of the Purchase Price therefor as provided in Section 1 above by wire transfer
of immediately available funds to such account or accounts as the Company shall
designate in writing to Purchaser at least two (2) days prior to the date of the
Closing.  At the Closing the Company shall execute and deliver to the Purchaser
Amendment No. 6 to Amended and Restated Investors’ Rights Agreement in the form
attached hereto as Exhibit B (the “Rights Agreement Amendment”).
 
4.  Company Representations.  The Company represents and warrants to the
Purchaser as follows:
 
(a)  Organization and Standing. The Company is duly incorporated, validly
existing, and in good standing under the laws of the State of Delaware. The
Company has all requisite power and authority to own and operate its properties
and assets and to carry on its business as presently conducted and as proposed
to be conducted. The Company is qualified to do business as a foreign entity in
every jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company or the ability of the Company to perform its obligations under
this Agreement (a “Material Adverse Effect”). For the
 
 
2

--------------------------------------------------------------------------------

 
purposes of clarity, the implementation of any plan for the significant
restructuring of the Company, which has been approved by the Board of Directors
of the Company as of the date hereof, shall not constitute a Material Adverse
Effect.
 
(b)  Power. The Company has all requisite power to execute and deliver this
Agreement, to sell and issue the Note hereunder, and to carry out and perform
its obligations under the terms of this Agreement, the Note and the Rights
Agreement Amendment (collectively, the “Transaction Agreements”).
 
(c)  Authorization. Subject to any waivers or consents required under the ROFI
Agreements (as defined in Section 4(f) below and any waivers of covenants
limiting the Company’s ability to incur further debt under outstanding debt
instruments and loans), each of which would be obtained or waived as required
prior to the Closing (the “Pre-Closing Consents”), execution, delivery, and
performance of the Transaction Agreements by the Company has been duly
authorized by all requisite action on the part of the Company and its officers,
directors and stockholders, and this Agreement and the Note constitute, and the
Rights Agreement Amendment will constitute, the legal, valid, and binding
obligation of the Company enforceable in accordance with its terms, except (a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies (together, the
“Enforceability Exceptions”).
 
(d)  Consents and Approvals. Except for any Current Report on Form 8-K or Notice
of Exempt Offering of Securities on Form D or other document to be filed by the
Company with the U.S. Securities and Exchange Commission (the “SEC”) in
connection with the transactions contemplated hereby, the Company is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated hereby. Assuming the accuracy
of the representations of the Purchaser in Section 5, no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including The NASDAQ Stock Market LLC (“The NASDAQ
Stock Market”), or other governmental body is required for the execution and
delivery of the Transaction Agreements, the valid issuance, sale and delivery of
the Note (including the issuance of the Underlying Securities upon conversion
thereof, the Note together with the Underlying Securities being referred to
herein as the “Securities”) to be sold pursuant to this Agreement other than
such as have been made or obtained, or for any securities filings required to be
made under federal or state securities laws applicable to the offering of the
Securities.
 
(e)  Non-Contravention. The execution and delivery of this Agreement and,
following satisfaction of the Closing conditions set forth in Sections 7 and 8
hereof as applicable to the Closing, the execution and delivery of the Rights
Agreement Amendment, the issuance, sale and delivery of the Securities to be
sold by the Company under this Agreement and the performance by the Company of
its obligations under the Transaction Agreements and/or the consummation of the
transactions contemplated thereby, will not (a) conflict with, result in the
breach or violation of, or constitute (with or without the giving of notice or
the passage of time
 
 
3

--------------------------------------------------------------------------------

 
or both) a violation of, or default under, (i) any bond, debenture, note or
other evidence of indebtedness, or under any lease, license, franchise, permit,
indenture, mortgage, deed of trust, loan agreement, joint venture or other
agreement or instrument to which the Company or any subsidiary is a party or by
which it or its properties may be bound or affected, (ii) the Company’s Restated
Certificate of Incorporation, as amended and as in effect on the date hereof,
the Company’s Bylaws, as amended and as in effect on the date hereof, or the
equivalent document with respect to any subsidiary, as amended and as in effect
on the date hereof, or (iii) any statute or law, judgment, decree, rule,
regulation, ordinance or order of any court or governmental or regulatory body
(including The NASDAQ Stock Market), governmental agency, arbitration panel or
authority applicable to the Company, any of its subsidiaries or their respective
properties, except in the case of clauses (i) and (iii) for such conflicts,
breaches, violations or defaults that would not be likely to have, individually
or in the aggregate, a Material Adverse Effect, or (b) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
of its subsidiaries or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
if its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
is subject.  For purposes of this Section 4(e), the term “material” shall apply
to agreements, understandings, instruments, contracts or proposed transactions
to which the Company is a party or by which it is bound involving obligations
(contingent or otherwise) of, or payments to, the Company in excess of $100,000
in a 12-month period.
 
(f)  Note. The Note has been duly authorized by the Company and, when duly
executed and delivered and paid for as provided herein, will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions. Except for the rights of first
investment granted to certain stockholders of the Company pursuant to (i) that
certain Letter Agreement dated as of February 23, 2012 by and among the Company
and certain of its stockholders, and (ii) the Securities Purchase Agreement
dated August 8, 2013 by and among the Company and certain of its stockholders,
as amended October 16, 2013 and December 24, 2013 (collectively, the “ROFI
Agreements”), the issuance and delivery of the Note is not subject to
preemptive, co-sale, right of first refusal or any other similar rights of the
stockholders of the Company or any other person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.
 
(g)  The Underlying Securities.  Upon issuance and delivery of the Note in
accordance with this Agreement, the Note will be convertible in certain
circumstances at the option of the holder thereof into shares of the Underlying
Securities in accordance with the terms of the Note.  The Underlying Securities
reserved for issuance upon conversion of the Note will, as of the Closing, be
duly authorized and reserved and, when issued upon conversion of the Note in
accordance with the terms of the Note, will be validly issued, fully paid and
non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights (other than pursuant to the ROFI
Agreements) or result in the triggering of any anti-dilution or other similar
rights under any outstanding securities of the Company.
 
 
4

--------------------------------------------------------------------------------

 
(h)  No Registration. Assuming the accuracy of each of the representations and
warranties of the Purchaser herein, the issuance by the Company of the
Securities is exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”).
 
(i)  Reporting Status. The Company is subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, as of
the Closing, will have filed all documents and reports that the Company was
required to file pursuant to Section I.A.3.b of the General Instructions to Form
S-3 promulgated under the Securities Act in order for the Company to be eligible
to use Form S-3 (the foregoing materials, together with any materials filed by
the Company under the Exchange Act, whether or not required, collectively,
the  “SEC Documents”).  The SEC Documents complied as to form in all material
respects with requirements of the Securities Act and Exchange Act and the rules
and regulations of the SEC promulgated thereunder (collectively, the “SEC
Rules”), and none of the SEC Documents and the information contained therein, as
of their respective filing dates, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  As used in this Agreement,
“Previously Disclosed” means information set forth in or incorporated by
reference into the SEC Documents filed with the SEC on or after November 7, 2014
but prior to the date hereof (except for risks and forward-looking information
set forth in the “Risk Factors” section of the applicable SEC Documents or in
any forward-looking statement disclaimers or similar statements that are
similarly non-specific and are predictive or forward-looking in nature).
 
(j)  Legal Proceedings. Except as Previously Disclosed, there is no action, suit
or proceeding before any court, governmental agency or body, domestic or
foreign, now pending or, to the knowledge of the Company, threatened against the
Company or its subsidiaries wherein an unfavorable decision, ruling or finding
would reasonably be expected to, individually or in the aggregate,
(i) materially adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, the
Transaction Agreements or (ii) have a Material Adverse Effect.  The Company is
not a party to or subject to the provisions of any injunction, judgment, decree
or order of any court, regulatory body, administrative agency or other
governmental agency or body that might have, individually or in the aggregate, a
Material Adverse Effect.
 
(k)  No Violations. Neither the Company nor any of its subsidiaries is in
violation of its respective certificate of incorporation, bylaws or other
organizational documents, or to its knowledge, is in violation of any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect.  There
 
 
5

--------------------------------------------------------------------------------

 
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company and the Company is not an
“ineligible issuer” pursuant to Rules 164, 405 and 433 under the Securities
Act.  The Company has not received any comment letter from the SEC relating to
any SEC Documents which has not been resolved. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act. 
 
(l)  Listing Compliance. The Company is in compliance with the requirements of
The NASDAQ Stock Market LLC (“The NASDAQ Stock Market”) for continued listing of
the Common Stock thereon and has no knowledge of any facts or circumstances that
could reasonably lead to delisting of its Common Stock from The NASDAQ Stock
Market. The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or the listing of the Common Stock on The NASDAQ Stock Market, nor has the
Company received any notification that the SEC or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The transactions
contemplated by the Transaction Agreements will not contravene the rules and
regulations of The NASDAQ Stock Market. The Company will comply with all
requirements of The NASDAQ Stock Market with respect to the issuance of the
Shares, including the filing of any listing notice with respect to the issuance
of the Shares.
 
(m)  Financial Statements. The consolidated financial statements of the Company
and its subsidiaries and the related notes thereto included in the SEC Documents
(the “Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing and present fairly, in all material
respects, the financial position of the Company and its subsidiaries as of the
dates indicated and the results of its operations and cash flows for the periods
therein specified subject, in the case of unaudited statements, to normal
year-end audit adjustments. Except as set forth in such Financial Statements (or
the notes thereto), such Financial Statements (including the related notes) have
been prepared in accordance with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods therein specified
(“GAAP”).  Except as set forth in the Financial Statements, neither the Company
nor its subsidiaries has any material liabilities other than liabilities and
obligations that have arisen in the ordinary course of business and which would
not be required to be reflected in financial statements prepared in accordance
with GAAP.
 
(n)  Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations in effecting transactions in the Shares.
All disclosure furnished by or on behalf of the Company to the Purchaser in
connection with this Agreement regarding the Company, its business and the
transactions contemplated hereby is true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.  The
Company acknowledges and agrees that the Purchaser has not made and does not
make any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in Section 5 hereto.
 
 
6

--------------------------------------------------------------------------------

 
5.  Investment Representations.  In connection with the receipt of the Note
pursuant to this Agreement, the Purchaser represents and warrants to the Company
the following:
 
(a)  Organization. Purchaser is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization.
 
(b)  Power. Purchaser has all requisite power to execute and deliver this
Agreement and to carry out and perform its obligations under the terms of this
Agreement.
 
(c)  Authorization. The execution, delivery, and performance of this Agreement
by Purchaser has been duly authorized by all requisite action, and this
Agreement constitutes the legal, valid, and binding obligation of Purchaser
enforceable in accordance with its terms (subject to the Enforceability
Exceptions).
 
(d)  Consents and Approvals. Purchaser need not give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any government
or governmental agency in order to consummate the transactions contemplated by
this Agreement.
 
(e)  Non-Contravention. The execution, delivery and, subject to satisfaction by
the Company of the conditions to Closing set forth in Sections 7 and 8 hereof on
or prior to the issuance of the Note, performance, by Purchaser of this
Agreement do not and will not contravene or constitute a default under, or
violation of, or be subject to penalties under, (i) any agreement (or require
the consent of any party under any such agreement that has not been made or
obtained) to which Purchaser is a party, or (ii) any judgment, injunction,
order, decree or other instrument binding upon Purchaser, except where such
contravention, default, violation or failure to obtain a consent, individually
or in the aggregate, would not reasonably be expected to impair Purchaser’s
ability to perform fully any obligation which Purchaser has or will have under
this Agreement.
 
(f)  Investor Qualification.  Purchaser understands the definition of the term
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the SEC under the Securities Act, and qualifies as an accredited
investor.
 
(g)  Information; Purchase for Investment Only. Purchaser is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision to
acquire the Securities.  Purchaser is acquiring the Securities for investment
for its own account only and not with a view to, or for resale in connection
with, any “distribution” thereof within the meaning of the Securities Act or
under any applicable provision of state law.  Purchaser does not have any
present intention to transfer the Securities to any other person or entity in
such a “distribution.”
 
(h)  No Registration.  Purchaser understands that the Securities have not been
registered under the Securities Act by reason of a specific exemption therefrom,
which exemption depends upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein.
 
(i)  Restricted Securities. Purchaser understands that the Securities are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to
 
 
7

--------------------------------------------------------------------------------

 
these laws, Purchaser must hold the Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale.
 
(j)  Risk of Investment. Purchaser realizes that the purchase of the Securities
will be a highly speculative investment and Purchaser may suffer a complete loss
of its investment. Purchaser understands all of the risks related to the
purchase of the Securities. By reason of its business and financial experience,
Purchaser has the ability to protect its own interests in connection with the
purchase of the Securities.
 
(k)  Advisors. Purchaser has reviewed with its own tax advisors the federal,
state, and local tax consequences of this investment and the transactions
contemplated by this Agreement. Purchaser acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated hereby
with Purchaser’s own legal counsel.
 
(l)  Finder. Purchaser is not obligated and will not be obligated to pay any
broker commission, finders’ fee, success fee, or commission in connection with
the transactions contemplated by this Agreement.
 
6.  Restrictive Legends and Stop-Transfer Orders.
 
The Note and/or the certificate or certificates representing the Underlying
Securities shall bear such legends as the Company deems to be required for the
purpose of compliance with applicable federal or state securities laws or as
otherwise required by law.
 
7.  Conditions to Company’s Obligations at each Closing.  The Company’s
obligation to complete the sale and issuance of the Note, and deliver the Note
to the Purchaser at the Closing shall be subject to the following conditions to
the extent not waived by the Company:
 
(a)  Receipt of Payment. The Company shall have received payment (or
confirmation that an Irrevocable Payment Instruction has been made with respect
to such payment), by wire transfer of immediately available funds or by
conversion of indebtedness of the Company to such applicable Purchaser, in the
full amount of the Purchase Price for the Note being purchased by the Purchaser
at the Closing.
 
(b)  Representations and Warranties. The representations and warranties made by
the Purchaser in Section 5 hereof shall be true and correct in all material
respects as of, and as if made on, the date of the Closing.
 
8.   Conditions to Purchaser’s Obligations at the Closing.  The Purchaser’s
obligation to accept delivery of the Note and to pay for the Note at the Closing
shall be subject to the following conditions to the extent not waived by the
Purchaser:
 
(a)  Representations and Warranties. The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of, and as if made
on, the date of
 
 
8

--------------------------------------------------------------------------------

 
this Agreement and as of the date of the Closing as though such representations
and warranties were made on and as of such date.
 
(b)  Certificate. The Purchaser shall have received a certificate dated as of
the Closing and signed by the Company’s Chief Executive Officer and Chief
Financial Officer to the effect that the representations and warranties of the
Company in Section 4 hereof are true and correct as of, and as if made on, the
date of this Agreement and as of the Closing, and that the Company has satisfied
all of the conditions set forth in this Agreement and required to be satisfied
as of the Closing.
 
(c)  Receipt of Rights Agreement Amendment.  The Company shall have executed and
delivered to the Purchaser the Rights Agreement Amendment, and the Rights
Agreement shall have been duly executed by such other parties as may be required
for the Rights Agreement to be binding and effective with respect to the parties
thereto.
 
(d)  Good Standing. The Company is validly existing as a corporation in good
standing under the laws of Delaware as evidenced by a certificate of the
Secretary of State of the State of Delaware, a copy of which has been provided
to the Purchaser on the Closing.
 
(e)  Board Approval.  The terms and conditions of the issuance of the Securities
(including the issuance of the Underlying Securities upon conversion thereof)
and the Transaction Agreements shall have been approved by at least 75% of the
directors of the Board of Directors of the Company and all of the disinterested
directors of the Board of Directors of the Company.
 
(f)  Other Approvals.  The Company shall have obtained all governmental,
regulatory or third party consents and approvals required in connection with the
transactions contemplated hereby, if any, including obtaining the Pre-Closing
Consents and any waivers of any other negative covenants and pro rata or similar
preemptive rights that may apply to the issuance of the Securities.
 
(g)  Draw-Down Fees.  The Company shall have paid to the Purchaser a draw-down
fee equal to $300,000 (the “Draw-Down Fee”).
 
9.  SEC Filings.  Upon execution of this Agreement and the issuances of Note,
the Company will complete any SEC filings (such as a Current Report on Form 8-K
and a Notice of Exempt Offering of Securities on Form D) that are, in the
judgment of the Company’s legal counsel, required to be completed.
 
10.  Miscellaneous.
 
(a)  Termination of Commitment.  Notwithstanding anything to the contrary
contained in this Agreement, Purchaser’s commitment to purchase the Note shall
terminate and be of no further force and effect from and after the occurrence of
any Commitment Termination Event.
 
(b)  Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and
 
 
9

--------------------------------------------------------------------------------

 
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
 
(c)  Assignment; Successors and Assigns. This Agreement may not be assigned by
the Purchaser without the prior written consent of the Company; provided, that
this Agreement may be assigned by the Purchaser to the valid transferee of any
security purchased hereunder if such security remains a “restricted security”
under the Securities Act. This Agreement and all provisions thereof shall be
binding upon, inure to the benefit of, and are enforceable by the parties hereto
and their respective successors and permitted assigns.
 
(d)  Notices. All notices, requests, and other communications hereunder shall be
in writing and will be deemed to have been duly given and received (i) when
personally delivered, (ii) when sent by facsimile upon confirmation of receipt,
(iii) one business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (iv) five business days
after the deposit in the United States mail, registered or certified, return
receipt requested, postage prepaid, in each case addressed, as to the Company,
to Amyris, Inc., 5885 Hollis Street, Suite 100, Emeryville, CA 94608, Attn:
General Counsel, facsimile number: (510) 740-7416, with a copy to Fenwick & West
LLP, 801 California Street, Mountain View, CA 94041, Attn: Dan Winnike, Esq.,
facsimile number: (650) 938-5200, and as to the Purchaser at the address and
facsimile number set forth below the Purchaser’s signature on the signature
pages of this Agreement. Any party hereto from time to time may change its
address, facsimile number, or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.
The Purchaser and the Company may each agree in writing to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures reasonably approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
 
(e)  Severability. In the event that any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.
 
(f)  Headings. The headings in this Agreement are for convenience of reference
only and shall not constitute a part of this Agreement, nor shall they affect
its meaning, construction, or effect.
 
(g)  Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.
 
(h)  Expenses.  Each party will bear its own costs and expenses in connection
with this Agreement; provided, however, that the Company will pay up to the
Purchaser’s reasonable legal fees incurred in connection with the negotiation of
the Transaction Agreements up to a maximum of $20,000 promptly following receipt
of an invoice for such services and will pay any additional reasonable legal
fees incurred by Purchaser in connection with any Closing.
 
 
10

--------------------------------------------------------------------------------

 
(i)  Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement.
 
(j)  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other party. Facsimile signatures shall be deemed originals for all purposes
hereunder.
 
(k)  Amendments and Waivers.  This Agreement may not be amended, supplemented or
otherwise modified except in a written instrument executed by each of the
parties.  No waiver by any of the parties of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.  No waiver by any of the
parties of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the party sought to be charged with such
waiver.  No action taking pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 
[Signature Pages Follow]
 
 
11

--------------------------------------------------------------------------------

 
The undersigned has executed this Agreement as of the date first set forth
above.
 

 
THE COMPANY:
   
AMYRIS, INC.
    By:
/s/ John Melo
   
(Signature)
    Name:
John Melo
    Title:
President & CEO
   
Address:
5885 Hollis Street, Suite 100
Emeryville, CA 94608
Attention: General Counsel
Facsimile: (510) 899-0165
Email:
 



 
 
[Signature Page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
The undersigned has executed this Agreement as of the date first set forth
above.
 

 
PURCHASER:
   
NAXYRIS S.A.
           
/s/ Christoph Piel                              /s/ Jacques Reckinger
   
(Signature)
   
Name: Christoph PIEL Jacques RECKINGER
      Director            Director    
Title:
   
Address:
40, Boulevard Joseph II
L-1840 Luxembourg
Attention: Sam Reckinger and Christoph Piel
Facsimile: 00 352 45 31 33
Email: Sam.Reckinger@bdl.lu and Christoph.PIEL@bdl.lu
 



 
 
 
 
[Signature Page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1
 
Existing Financing Agreements

 

 
1.
 Common Stock Purchase Agreement, dated as of February 24, 2015 between Nomis
Bay Ltd and the Company.

 

 
2.
 Loan and Security Agreement, dated as of March 29, 2014, as amended by that
certain First Amendment to Loan and Security Agreement on June 12, 2014, and
further amended by that certain Second Amendment to Loan and Security Agreement
on March 30, 2015, among Hercules Technology Growth Capital and the Company (and
the other subsidiaries of the Company joined as parties thereto).

 


 
 
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
RIGHTS AGREEMENT AMENDMENT
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 